Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1 and 12 are not limited to tangible embodiments. The claims recite “A device for a communications control system, comprising: a distributed component interconnected framework (DCIF) configured to enable communication between different software modules…” is nonstatutory. Since the claims recite “A distributed component interconnected framework…” is just limited to a functional descriptive materials consists of computer program per se, instead of being defined as including tangible embodiments (i.e., a computer readable storage medium such as memory device, storage medium, etc.,). As such, the claim is not limited to statutory subject matter and is therefore nonstatutory.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9, and 11-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kasturi et al., (Kasturi) U.S. Pub. No. 2015/0281005. 

As to claim 1, Kasturi teaches the invention as claimed, including a device for a communications control system, comprising: a distributed component interconnect framework (DCIF) configured to enable communication between different software modules of a communications network based on already existing code (figs. 4, 6, par. 0002, 0004, 0075-0079, 0083-0084, 0102, 0112, 0123-0125, 0138).

As to claim 3, Kasturi teaches the invention as claimed, including the device of claim 1, wherein the DCIF is configured to support one or more of dynamic service discovery and static configuration (abstract, par. 0037-0041, 0139). 

As to claim 4, Kasturi teaches the invention as claimed, including the device of claim 1, wherein the DCIF includes a DCIF Daemon configured to build a catalog of services available over different protocols and to manage policies and priorities for services in each node of the communications control system (fig, par. 0044-0049, 0112, 0116-0122, 0125-0126, 0130).

As to claim 5, Kasturi teaches the invention as claimed, including the device of claim 4, wherein the DCIF is configured to manage one or more of security, access control, privileges, discovery of services, N-number of transport protocols, encryption, and interface version compatibility (par. 0106, 0112, 0121).

As to claim 6, Kasturi teaches the invention as claimed, including the device of claim 1, wherein the DCIF is configured to hide deployment details of services provided by the DCIF behind a standardized service contract (par. 0112, 0126-0127). 

As to claim 8, Kasturi teaches the invention as claimed, including a method for a communications control system, comprising:
operating a distributed component interconnect framework (DCIF) to identify and map networks of the communications control system map (par. 0112, 0125); 
translating protocols of the networks to a common protocol via the DCIF to enable communication between the networks (fig. 2, par. 0048, 0071, 0091, 0112);
building a catalog of services and providing a standardized service contract based on services provided by the networks (par. 0065, 0088-0090, 0112-0114, 0117, 0120-0121, 0130-0133 -adds the flows to the subscriber table); and
processing multiple applications simultaneously, the multiple applications configured for different types of hosts (par. 0116, 0130-0136).
As to claim 9, Kasturi teaches the invention as claimed, including the method of claim 8, wherein operating the DCIF to identify and map the networks includes determining a configuration of each of the networks and a transport protocol type corresponding to each of the networks (par. 0023, 0112-0113, 0118, 0123-0124, 0149).

As to claim 11, Kasturi teaches the invention as claimed, including the method of claim 8, wherein building the catalog of services includes providing service abstraction by hiding deployment details of the catalog of services behind a standardized service contract (par. 0112, 0126-0127). 

As to claim 12, Kasturi teaches the invention as claimed, including a communications control system, comprising:
one or more transport protocols (par. 0023, 0112-0113, 0118, 0123-0124);
a distributed component interconnect framework (DCIF) implemented in a connectivity module of the communications control system, the DCIF configured to allow communication between the one or more transport protocols (figs. 4, 6, par. 0002, 0004, 0023, 0075-0079, 0083-0084, 0102, 0112, 0123-0125, 0138).

As to claim 13, Kasturi teaches the invention as claimed, including the communications control system of claim 12, wherein the DCIF is configured with a plurality of tools to enable model driven development and wherein the plurality of tools includes code generators (par. 0038, 0064, 0106-0107, 0128, 0139).

As to claim 14, Kasturi teaches the invention as claimed, including the communications control system of claim 13, wherein the plurality of tools further includes one or more of modelling with domain specific language, validators, editors, and graphical viewers (par. 0038, 0106-0107, 0128, 0139).

As to claim 15, Kasturi teaches the invention as claimed, including the communications control system of claim 12, wherein the DCIF is configured with a plurality of service interfaces (par. 0023, 0083, 0119-0122, 0124, 0128, 0134).

As to claim 16, Kasturi teaches the invention as claimed, including the communications control system of claim 15, wherein the plurality of service interfaces includes one or more of a Service Application Programming Interface (SAPI), and a Common Application Programming Interface (CAPI) (par. 0039, 0045, 0128).

As to claim 17, Kasturi teaches the invention as claimed, including the communications control system of claim 12, wherein the DCIF is configured with a plurality of communication protocols and wherein the plurality of communication protocols are middleware protocols used for control messages (figs. 4, 6, par. 0002, 0004, 0023, 0075-0079, 0083-0084, 0102, 0112, 0123-0125, 0138).

As to claim 18, Kasturi teaches the invention as claimed, including the communications control system of claim 17, wherein the plurality of communication protocols includes one or more of Tesseract, Distributed Service Interface (DSD, Scalable Service-oriented Middleware over Internet Protocol (SoME/IP), and Representational State Transfer (REST) (par. 0039, 0045, 0128).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasturi et al., (Kasturi) U.S. Pub. No. 2015/0281005, in view of Stahl et al., (Stahl) U.S. Pub. No. 2016/0330252.

As to claim 2, Kasturi teaches the invention as claimed, including the device of claim 1; however, Kasturi does not explicitly teach wherein the DCIF uses domain specific language (DSL) to define interfaces and components arranged on different nodes and/or domains.  Stahl teaches wherein the DCIF uses domain specific language (DSL) to define interfaces and components arranged on different nodes and/or domains (par. 0040-0051, 0086).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Kasturi and Stahl to establish real time communication between endpoints with network interfaces of different types connected to network access points at different types of network segments (Stahl, abstract).

As to claim 10, Stahl teaches the invention as claimed, including the method of claim 8, wherein translating the protocols of the networks includes defining interfaces and components across different nodes and/or domains using a domain specific language (par. 0040, 0050-0051).

As to claim 19, Stahl teaches the invention as claimed, including the communications control system of claim 12, wherein the DCIF is configured with inter-domain communication and wherein the inter-domain communication includes protocol translators and bridges between operating systems (par. 0045-0052).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kasturi et al., (Kasturi) U.S. Pub. No. 2015/0281005, in view of Wise U.S. Pub. No. 2014/0192708.

As to claim 7, Kasturi teaches the invention as claimed, including the device of claim 1; however, Kasturi does not explicitly teach wherein the DCIF is implemented in a communications control system of a vehicle. Wise teaches wherein the DCIF is implemented in a communications control system of a vehicle (abstract, par. 0015, table 1, par. 0018-0019, 0034).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Kasturi and Wise to provide an efficient system for transferring data files to a vehicle that is within wireless communication range of the source system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kasturi et al., (Kasturi) U.S. Pub. No. 2015/0281005, in view of Stahl et al., (Stahl) U.S. Pub. No. 2016/0330252, further in view of Wise U.S. Pub. No. 2014/0192708.

As to claim 20, Kasturi-Stahl teaches the invention as claimed, including the communications control system of claim 19; however, Kasturi-Stahl does not explicitly teach wherein the inter-domain communication enables communication between one or more of Android platforms and QNX operating systems, Linux operating systems and QNX operating systems, Linux operating systems and Integrity operating systems, Android platforms and Integrity operating systems, Automotive open system architecture and Portable Operating System Interface operating systems.  Wise teaches wherein the inter-domain communication enables communication between one or more of Android platforms and QNX operating systems, Linux operating systems and QNX operating systems, Linux operating systems and Integrity operating systems, Android platforms and Integrity operating systems, Automotive open system architecture and Portable Operating System Interface operating systems (abstract, par. 0015, table 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claim invention was made to combine the teaching of Kasturi-Stahl and Wise to provide an efficient system for transferring date files between a source system and destination system within the wireless communication range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444